Citation Nr: 1704962	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  10-40 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include as secondary to service-connected bilateral knee disabilities, right ankle disability, and/or lumbar spine disability.

2. Entitlement to service connection for a left hip disability, to include as secondary to service-connected bilateral knee disabilities, right ankle disability, and/or lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1983 to January 1993, with additional service in the Navy Reserve. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In September 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript has been associated with the record.


FINDINGS OF FACT

1. The Veteran does not have a right hip disability that is causally related to his military service or caused or aggravated by his service-connected bilateral knee disabilities, right ankle disability, and/or lumbar spine disability.

2. The Veteran does not have a left hip disability that is causally related to his military service or caused or aggravated by his service-connected bilateral knee disabilities, right ankle disability, and/or lumbar spine disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right hip disability are not met. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1116, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.309, 3.310 (2016). 

2. The criteria for service connection for a left hip disability are not met. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1116, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Proper notice from VA must be provided to the claimant prior to an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). The notice required must (1) inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, upon receipt of an application for a service-connection claim, the notice requirement of the VCAA apply to each of the five elements of the claim, including notice of what is required to establish service connection and information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VA satisfied its duty to notify the Veteran. The record reflects that following the Veteran's February 2009 claim of entitlement to service connection for a hip condition, and prior to the initial adjudication of that claim in November 2009, the RO mailed the Veteran VCAA letters in February, April, June and August 2009 fully addressing all notice elements. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

The VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary. 38 C.F.R. § 3.326(a) (2015). In this case, the service treatment records and naval reserve treatment records have been of record since at least the November 2009 rating decision. The RO also obtained VA outpatient treatment records and the Veteran has submitted private treatment records, private medical opinions, and lay statements, including records from Davidson Chiropractic Clinic for the period from February 1, 2012, to November 11, 2013, and Huxford Chiropractic Clinic January 1, 2006, to October 6, 2010. The VA provided the Veteran VA exams in October 2009, December 2009, August 2010, and May 2012. In a September 2012 VCAA letter, the RO requested the Veteran submit evidence of the existence of a currently diagnosed hip disorder and evidence associating any diagnosed hip disorder with either knee or the low back. However, there is no response of record. The duty to assist is a two-way street. If the Veteran wishes help in determining his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
The Board also finds that the Agency of Original Jurisdiction (AOJ) has complied with the Board's November 2014 and August 2015 remand directives. The RO associated all records reviewed in conjunction with the Veteran's claims to include all VA treatment records. Moreover, the AOJ afforded the Veteran with the February 2015 VA examination. 

Therefore, the Board finds that the AOJ has substantially complied with all of the November 2014 and August 2015 remand directives. Stegall v. West, 11 Vet. App. 268 (1998). Neither the Veteran nor his representative identified any outstanding records that are pertinent to the claims being decided herein that have not already been requested or obtained.

As previously noted, the appellant was also afforded an opportunity to present testimony at a hearing before the Board in September 2014. A Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103 (c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). In this case, the undersigned VLJ set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder. The hearing focused on the elements necessary to substantiate the Veteran's claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim. Specifically, the Veteran's testimony for bilateral hip disability, to include as secondary to service-connected bilateral knee disabilities and/or lower back disability. As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that the Veteran was provided an opportunity to meaningfully participate in the adjudication of his claim. Washington v. Nicholson, 21 Vet. App. 191 (2007). For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board for addressing the merits of this appeal.

Law and Analysis
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. §§ 1110, 1131. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). Service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing direct service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a). In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non service-connected disease, will be service connected. See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non service-connected disease or injury. See 38 C.F.R. § 3.310(b).

The VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308  (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for the Veteran's bilateral hip disability.

The Veteran was diagnosed with osteoarthritis and sacroiliac joint dysfunction of the bilateral hips in February 2015. The VA examiner reported that the onset of the Veteran's hip condition began in 2009. However, the Veteran reported that his hip condition began in 1995 and that he started going to a chiropractor in 2009. 
Despite this inconsistency in actual date of onset, the Veteran's service treatment records do not support a hip condition in service and his VA treatment records do not address the etiology of his condition or link the diagnosis to his military service. Similarly, the February 2015 VA examiner opined that it was less likely than not (less than 50% probability) that the Veteran's osteoarthritis of the bilateral hips was related to his active military service. The VA examiner found that the claims file lacked adequate documentation to support an in-service injury or event and a nexus between service and the current claim.

With respect to secondary service connection, the Board notes that two private chiropractors have provided positive nexus opinions in support of the Veteran's claims. In a May 2009 letter, F.H. reported that the Veteran's gait pattern was affected by the way he walked due to his knee and ankle issues. F.H. therefore found it was more likely than not that the Veteran's hip problems stemmed from his knee and ankle issues. Likewise, in a April 2011 letter, F.H. opined that it was more likely than not that the Veteran's symptomatology of hip pain was caused by his altered gait. A February 2011 opinion from M.D. reported that due to the Veteran's compensation of knees and right ankle, his hips had been compromised as a result of a long term in-service injury and he had developed "chronic pain" in his hips. Additionally, in a November 2012 letter, M.D. opined that the Veteran's hip diagnosis was directly related to his back and knee conditions. 

The United States Court of Appeals for Veterans Claims has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996). Here, the Board finds the private opinion inadequate for establishing entitlement to service connection. Specifically, F. H. did not provide reasoning for his diagnosis and was conclusory in nature. Furthermore, the medical evidence of record was not sufficient to support a determination that the hip disability was caused or aggravated by the Veteran's service-connected disabilities. F.H.'s opinion was contradicted by the August 2010 VA examination report that indicates the Veteran's mildly antalgic gait was not severe enough to cause abnormalities of the other joints. Although M.D. provided specific diagnoses for hip disabilities in a November 2012 letter, the Board finds the private chiropractor did not provide adequate rationale for the opinion that the Veteran's hip osteoarthritis and sacroiliac joint dysfunction were directly related to the current back and knee problems. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning). In addition, the Board notes M.D. did not specify the hip(s) to which the diagnoses pertained, nor did he cite to any specific diagnoses for the Veteran's back and knees. 

The February 2015 VA examiner similarly pointed out that the medical evidence of record was not sufficient to support a determination that the hip disability was secondarily caused or aggravated by his service-connected disabilities. The VA examiner explained that he was unable to find any evidence-based medicine studies, reports, articles, or chapter notations in the orthopedic medical literature (Peer Reviewed Journals or Peer Reviewed Text Books) that the Veteran's hip condition resulted from his service connected disabilities. Likewise, the department chief who has specialty training in occupational medicine concurred with the VA examiner's findings that there is no knowledge of any medical intelligence in the medical literature that supports the Veteran's claim. The VA examiner determined that the service connected disabilities and hip condition were coincidentally present, but not causally related.

Additionally, because the hip condition did not develop until after the service-connected injuries onset, the VA examiner was unable to determine a baseline of severity in the medical evidence and have a standard to compare had the service-connected injuries not preexisted. The VA examiner added that osteoarthritis in the hips can develop without any prior coincidental history of an associated limb injury. It is a disease that most often presents in the mid-sixth decade of life. It can present earlier in life as a result of trauma "directly" to a joint (secondary osteoarthritis). To say that the Veteran's hip osteoarthritis presented in his earlier fifth decade of life and "aggravated" or accelerated the timeline of presentation due to other extremity injuries would be purely speculative. 

The Board acknowledges the Veteran's lay statements. Lay evidence may be competent on a variety of matters concerning the nature and cause of a disability. Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that the U.S. Court of Appeals for the Federal Circuit has "rejected the view . . . that 'competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis.'" (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)). For example, a Veteran is competent to provide evidence about what he has experienced or observed. Layno v. Brown, 6 Vet. App. 465 (1994). 

In support of his claim, the Veteran attributed a work-related accident in December 2005 to a back misalignment, contended that his altered gait had been affected by the over compensation of his back and bilateral knee condition, and pointed out that he was prescribed foot inserts to correct his hip misalignment problem. However, the Board does not find the Veteran competent to establish that his altered gait or misalignment problem was caused by his service connected disabilities, as that involves a complex matter outside the knowledge of lay persons. Id. at 1377 n. 4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."). The Veteran's statements from the hearing reiterated the above contentions and the hearing transcript did not reveal any additional evidence. The evidence therefore weighs against the Veteran's claim and entitlement to service connection is denied.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claims of entitlement to service connection for bilateral hearing loss disability must be denied.


ORDER

Entitlement to service connection for a right hip disability that is causally related to his military service or to service-connected bilateral knee disabilities, right ankle disability, and/or lumbar spine disability is denied.

Entitlement to service connection for a left hip disability that is causally related to his military service or to service-connected bilateral knee disabilities, right ankle disability, and/or lumbar spine disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


